Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-13-21 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1-2, 4-5, 11-12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,069,165 to Rousseau in view of U.S. Patent No. 3,695,415 to Bakker et al., further in view of U.S. Patent No. 5,076,215 to Yang and further in view of U.S. Patent No. 4,811,675 to Segalla.
Referring to claim 1, Rousseau discloses  a commercial feed distribution device comprising, a support surface – at 11, the support surface being elongated – see figure 1, wherein the support surface is configured for positioning over and extending along an elongated structure having an open top – see at 1-12 in figure 2, and a shuttle – at 17-24, the shuttle being movable along the support surface wherein the shuttle is movable along a length of the elongated structure – see figures 1-2, the shuttle comprising a frame – at 18, a hopper – at 14, coupled to the frame – see figure 1, the hopper being configured for receiving and holding feed – see figures 1 and 10-11, a spreader – at 67, coupled to the frame – via the hopper – at 14 – see figure 1, the spreader being in environmental communication with the hopper wherein rotation of the spreader is configured to distribute feed from the hopper – see figures 1 and 10-14, and a meter – at 71-73, coupled to the frame – via the hopper – at 14 – see figure 1, the meter being operationally coupled between the hopper – see figures 1 and 10-14, and the spreader – see figures 1 and 10-14, wherein the meter is configured for controlling an amount of the feed delivered to and distributed by the spreader – see figures 1 and 10-14. Rousseau does not disclose the support surface is positioned over and extending along an elongated tank. Bakker et al. does disclose the support surface – at 27, is positioned over and extends along an elongated tank – at 20, the tank -20 having an open top and configured to hold material – see figures 1-5. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Rousseau and add the feed distributed into an elongated tank as disclosed by Bakker et al., so as to yield the predictable 
Referring to claim 2, Rousseau as modified by Bakker et al., Yang and Segalla further discloses the support surface being a top surface of a lower flange of a beam – see at 27c of Bakker et al., and the shuttle further comprising a plurality of rollers – at 33 of Bakker et al. and – at 20,42 of Rousseau, the rollers being coupled to the frame – see figures 7-9 of Bakker et al and figures 1-6 of Rousseau, the rollers resting on the top surface – see figures 7-9 of Bakker et al., a drive wheel coupled to the frame – see at 44,45, the drive wheel – at 42, of Rousseau, engaging the beam – at 11 – see figure 6 of Rousseau, wherein rotation of the drive wheel urges the shuttle to move along the beam – see figures 1-6 of Rousseau, and a drive motor – at 40, the drive motor being coupled to the frame – see figure 1 of Rousseau, the drive motor being operationally engaged to the drive wheel wherein activation of the motor rotates the drive wheel to move the shuttle along the beam in a selectable direction – see figures 1-6 and column 4 lines 3-30 of Rousseau. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Rousseau as modified by Bakker et al., Yang and Segalla and use any suitable beam support surface including the beam with lower flange as disclosed by Bakker et al., so as to yield the predictable result of ensuring the rollers engage the beam during use.
Referring to claim 4, Rousseau as modified by Bakker et al., Yang and Segalla further discloses the shuttle further comprising a meter motor – at 74, coupled to the frame – see figures 
Referring to claim 5, Rousseau as modified by Bakker et al., Yang and Segalla further discloses a spreader motor – at 68, coupled to the frame – see figures 1 and 13 of Rousseau, the spreader motor being operationally engaged to the spreader – at 67 – see figure 13 of Rousseau, wherein the spreader motor urges the spreader to rotate – see figure 13 of Rousseau, the spreader motor being operationally coupled to the spreader such that a speed of rotation of the spreader is variable, wherein the spreader is configured for distributing the feed over a desired area – see figures 1 and 13 and column 5 line 58 to column 6 line 3 where at least on/off operation of the spreader motor provides for variable speed of rotation.
Referring to claim 11, Rousseau as modified by Bakker et al., Yang and Segalla further discloses the beam including the lower flange and a central flange – see extending from the flange surface on which the wheels at 33 contact as seen in figures 7-8 of Bakker et al., the central flange being coupled to and extending perpendicularly from the lower flange – see at 27-27c in figures 7-8 of Bakker et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Rousseau as modified by Bakker et al., Yang and Segalla and use any suitable beam support surface including the beam with lower flange as disclosed by Bakker et al., so as to yield the predictable result of ensuring the rollers engage the beam during use.

Referring to claim 16, Rousseau as modified by Bakker et al., Yang and Segalla does not disclose the clearance space being no greater than 20 inches. However, it would have been obvious to one of ordinary skill in the art to take the device of Rousseau as modified by Bakker et al., Yang and Segalla and have the clearance space be any suitable distance including the claimed no greater than 20 inches, so as to yield the predictable result of ensuring there is sufficient space to use as many tanks as desired.
Referring to claim 17, Rousseau as modified by Bakker et al., Yang and Segalla does not disclose a total height of the shuttle being less than 20 inches wherein the shuttle is configured to fit between vertically stacked tanks. However, it would have been obvious to one of ordinary skill in the art to take the device of Rousseau as modified by Bakker et al., Yang and Segalla and have the shuttle being any desired height including the claimed less than 20 inches, so as to yield the predictable result of ensuring there is sufficient space to use as many tanks and associated shuttles as desired.
3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau as modified by Bakker et al., Yang and Segalla as applied to claim 1 above, and further in view of U.S. Patent No. 6,234,111 to Ulman et al.
Referring to claim 3, Rousseau as modified by Bakker et al., Yang and Segalla further discloses a load cell coupled to the frame – see at 26a-26g in figure 16 of Rousseau, and the hopper being pivotally coupled to the frame – see at 22-23, at a position proximate the load cell wherein the hopper contacts on the load cell – see at 26d in figure 16 of Rousseau, such that the load cell is configured to measure an amount of feed inside the hopper by pressure exerted on the load cell by the hopper – see at 26a-26g in figure 16 and column 3 lines 25-50. Rousseau as modified by Bakker et al., Yang and Segalla does not disclose the hopper is positioned over the load cell so that the hopper rests on the load cell. Ulman et al. does disclose the hopper – at 110,120, is positioned over the load cell – at 150, so that the hopper rests on the load cell – see figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Rousseau as modified by Bakker et al., Yang and Segalla and add the hopper resting on the load cell as disclosed by Ulman et al., so as to yield the predictable result of more easily and accurately measuring the weight of the hopper during use.
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau as modified by Bakker et al., Yang and Segalla as applied to claims 2 or 11 above, and further in view of U.S. Patent No. 6,779,486 to Vaags.
Referring to claim 6, Rousseau as modified by Bakker et al. and Yang does not disclose a base positioned at a first end of the beam, the base being configured for coupling to an electrical power source, the base having a base contact, a battery coupled to the shuttle, the battery being electrically coupled the drive motor, a shuttle electrical contact, the shuttle contact being 
Referring to claim 13, Rousseau as modified by Bakker et al., Yang and Segalla does not disclose the drive wheel engaging a bottom surface of the lower flange of the beam. Vaags does disclose a plurality of rollers – at 72 on an upper surface of the beam – see figure 8, and a drive wheel – at 80, on a lower surface of the beam – see figure 8. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Rousseau as modified by Bakker et al., Yang and Segalla and add the drive wheel on the bottom of the beam as disclosed by Vaags, so as to better secure the shuttle to the beam as desired.
7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau as modified by Bakker et al., Yang and Segalla as applied to claim 4 above, and further in view of Vaags and further in view of U.S. Patent No. 4,981,107 to Beaudoin et al.
Referring to claim 7, Rousseau as modified by Bakker et al., Yang and Segalla further discloses the support surface being a top surface of a lower flange of a beam – see at 27c of Bakker et al. Rousseau as modified by Bakker et al., Yang and Segalla does not disclose a base positioned at a first end of the beam, the base being configured for coupling to an electrical power source, the base having a base contact, a battery coupled to the shuttle, the battery being electrically coupled the drive motor, a shuttle electrical contact, the shuttle contact being electrically coupled to the battery, the shuttle contact engaging the base contact when the shuttle is positioned at the first end of the beam wherein the battery is configured to be charged by the electrical power source. Vaags does disclose a base positioned – at 23b, at a first end of the beam – at 22 – see figure 1b, the base being configured for coupling to an electrical power source – see column 8 lines 28-60, the base having a base contact – at 70,70’, a battery – at 69, coupled to the shuttle – see figures 2,4a-4b and 8-9, the battery being electrically coupled to the drive motor – see at 82 in figures 8-9, a shuttle electrical contact – at 66,67,66’,67’, the shuttle contact being electrically coupled to the battery – see figures 2,4a-4b and 8-9, the shuttle contact engaging the base contact when the shuttle is positioned at the first end of the beam – see figures 1b, 2, 4a-4b and 8-9, wherein the battery is configured to be charged by the electrical power source – see column 4 lines 50-60 and column 8 lines 28-60. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Rousseau as modified by Bakker et al. and add the battery charging structure of Vaags, so as to yield the predictable result of allowing the device to be automatically powered for repeated use. Rousseau as modified by Bakker et al., Yang and . 
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau as modified by Bakker et al., Yang and Segalla as applied to claim 1 above, and further in view of Beaudoin et al.
Referring to claim 8, Rousseau as modified by Bakker et al. further discloses the support surface being a top surface of a lower flange of a beam – see at 27c of Bakker et al., and the shuttle further comprising a plurality of rollers – at 33 of Bakker et al. and – at 20,42 of Rousseau, the rollers being coupled to the frame – see figures 7-9 of Bakker et al and figures 1-6 of Rousseau, the rollers resting on the top surface – see figures 7-9 of Bakker et al., a drive wheel coupled to the frame – see at 44,45, the drive wheel – at 42, of Rousseau, engaging the beam – at 11 – see figure 6 of Rousseau, wherein rotation of the drive wheel urges the shuttle to move along the beam – see figures 1-6 of Rousseau, and a drive motor – at 40, the drive motor being coupled to the frame – see figure 1 of Rousseau, the drive motor being operationally engaged to the drive wheel wherein activation of the motor rotates the drive wheel to move the shuttle along 
Referring to claim 9, Rousseau as modified by Bakker et al., Yang, Segalla and Beaudoin et al. further discloses the shuttle further comprising a processor coupled to the frame – see at 81, the processor being electrically and communicatively coupled to each of the drive motor, the spreader motor, and the meter motor wherein the processor controls movement of the shuttle along the beam and is configured for controlling rate and area for distribution of the feed from the hopper – see column 7 lines 3-55 of Rousseau.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau as modified by Bakker et al., Yang, Segalla and Beaudoin et al. as applied to claim 9 above, and further in view of Vaags.
Referring to claim 10, Rousseau as modified by Bakker et al., Yang, Segalla and Beaudoin et al. does not disclose a base positioned at a first end of the beam, the base being configured for coupling to an electrical power source, the base having a base contact, a battery coupled to the shuttle, the battery being electrically coupled the drive motor, a shuttle electrical contact, the shuttle contact being electrically coupled to the battery, the shuttle contact engaging the base contact when the shuttle is positioned at the first end of the beam wherein the battery is configured to be charged by the electrical power source. Vaags does disclose a base positioned – .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau as modified by Bakker et al., Yang and Segalla as applied to claim 1 above, and further in view of Vaags.
Referring to claim 18, Rousseau as modified by Bakker et al., Yang and Segalla does not disclose a processing center, the processing center being operationally and communicatively coupled to each of the processors wherein the processing center is configured to monitor and control operation of each the shuttles and distribution of the feed. Vaags does disclose a processing center, the processing center being operationally and communicatively coupled to each of the processors wherein the processing center is configured to monitor and control operation of each the shuttles and distribution of the feed – see for example column 13 lines 46-53. Therefore it would have been obvious to one of ordinary skill in the art to take the device of .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau in view of Bakker et al. further in view of Ulman  et al., further in view of Vaags, further in view of Yang and further in view of Segalla.
Referring to claim 19, Rousseau discloses  a commercial feed distribution device comprising, a support surface – at 11, the support surface being elongated – see figure 1, wherein the support surface is configured for positioning over and extending along an elongated structure having an open top – see at 1-12 in figure 2, and a shuttle – at 17-24, the shuttle being movable along the support surface wherein the shuttle is configured to move along a length of the elongated structure – see figures 1-2, the shuttle comprising a frame – at 18, a hopper – at 14, coupled to the frame – see figure 1, the hopper being configured for receiving and holding feed – see figures 1 and 10-11, a spreader – at 67, coupled to the frame – via the hopper – at 14 – see figure 1, the spreader being in environmental communication with the hopper wherein rotation of the spreader is configured to distribute feed from the hopper – see figures 1 and 10-14, and a meter – at 71-73, coupled to the frame – via the hopper – at 14 – see figure 1, the meter being operationally coupled between the hopper – see figures 1 and 10-14, and the spreader – see figures 1 and 10-14, wherein the meter is configured for controlling an amount of the feed delivered to and distributed by the spreader – see figures 1 and 10-14. Rousseau does not disclose the support surface is positioned over and extending along an elongated tank. Bakker et al. does disclose the support surface – at 27, is positioned over and extends along an elongated tank – at 20 – see figures 1-5. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Rousseau and add the feed distributed into an elongated tank as .

Response to Amendment

3.	The affidavit/declaration under 37 CFR 1.132 filed 8-13-21 is insufficient to overcome the rejection of claims 1-13 and 16-19 based upon 35 U.S.C. 103 rejections as set forth in the last Office action because: the affidavit/declaration discusses the differences between cattle, poultry, fish and shrimp feeding systems in broad and general comparisons and does not provide specific differences between the different feeding systems and how these differences relate directly to the claimed invention. 

Response to Arguments

4.	Regarding the prior art rejections of claims 1 and 19 which incorporate previous claims 15 and 20, applicant argues that there is no motivation to use the stacked container configuration of the Segalla reference US 4811675 with water filled tanks. These arguments are not persuasive in that using the stacked configuration of Segalla with water filled tanks would have been obvious to one of ordinary skill in the art as detailed earlier in paragraph 2 of this 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643